Citation Nr: 9906248	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-32 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He died in April 1992.  The appellant is the 
veteran's surviving spouse.

This appeal arose from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The BVA, in May 1997, remanded this case to the RO for 
further development, and following the accomplishment if the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 1992 from a glioblastoma multiforme.

2.	At the time of death the veteran was service-connected for 
post-traumatic stress disorder (PTSD), post-operative 
residuals of a partial gastrectomy with history of duodenal 
ulcer, and for a left renal cyst with a history of renal 
calculi.

3.	Prior to his death, the veteran had been prescribed 
medications for his service-connected PTSD.  

4.  The preponderance of the evidence is against finding that 
a service-connected disability or medications taken for any 
service-connected disorder caused, contributed or hastened 
the cause of the veteran's death. 


CONCLUSIONS OF LAW

1.  Glioblastoma multiforme was not incurred in or aggravated 
by service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for any findings, 
treatment or diagnosis pertaining to a tumor.  

A VA mental hygiene clinic treatment summary for the period 
from January 1985 to May 1986 notes that the veteran was 
diagnosed with PTSD with anxiety and depression and he was 
reported to be on Valium for anxiety and Trazedone for 
depression.  The veteran was noted to have underwent a 
gastrectomy and vagotomy in 1971.  

The veteran was hospitalized from January to February 1988 
during which time he was diagnosed with a left frontal mass 
lesion of uncertain etiology with a small right trigone in 
the right periventricular region, and a history of seizure 
disorder.  His discharge medications included Phenytoin, 
Alprazolam and Imipramine.     

Post service, a January 1989 VA hospital discharge summary 
indicated that the veteran reported that he was first 
diagnosed with brain tumor in 1975.

In a May 1989 VA outpatient treatment record, the veteran 
reported that he was told by a neurosurgeon that he had six 
months to one year to live due to his brain tumor.

An October 1991 VA hospital treatment summary reported that 
the veteran underwent resection of a left frontal anaplastic 
astrocytoma.  The veteran stated that he had nausea and 
vomiting associated with headaches.  The diagnosis was brain 
tumor - recurrent left frontal anaplastic astrocytoma.  

In an October 1991 surgical pathology report from the Armed 
Forces Institute of Pathology, a specimen from a brain tumor 
was diagnosed as an atypical anaplastic astrocytoma.

Terminal hospital records from CH Bonne Terre Hospital, dated 
in April 1992 and completed by the veteran's attending 
physician, C. W. Chastain, M.D., a board certified family 
physician, indicated that three and a half years previously, 
the veteran was operated on for a frontal lobe tumor, some 
components of which were glioblastoma multiforme.  Following 
radiation treatment, the veteran did better for a year or two 
and then began to have grand mal seizures.  He finally began 
to deteriorate about six months prior to his then present 
hospitalization.  The veteran went back to the VA hospital, 
and had repeat surgery and more radiation treatment.  He did 
better for a while and then became nonverbal and very 
withdrawn which was attributed to depression.  Evaluation 
showed increased central nervous system pressure and the 
veteran was started on corticosteroids with an initial 
"amazing response" in terms of activity and more clarity.  
Then two or three weeks from the date of admission the 
veteran began to vomit more and he became paralyzed on the 
right side.  The veteran had been back to the VA hospital a 
couple of times at which point his condition deteriorated 
rapidly.  After his last trip to VA, he was told that there 
was nothing more that could be done and that supportive care 
was all that could be offered.

These terminal hospital records indicated that the veteran 
was admitted for symptoms of his end-stage brain tumor.  The 
veteran was reported to have been admitted in a terminal 
condition with intractable vomiting and stupor.  The 
impression was terminal brain tumor with vomiting.  Final 
diagnoses included glioblastoma multiforme, nausea and 
vomiting, and convulsions.  The veteran was treated with 
nasogastric suction, fluids, injectable corticosteroids, 
Dilantin, and Morphine.

The official April 1992 death certificate filed with the 
Missouri Department of Health, Bureau of Vital Records listed 
the cause of death as glioblastoma multiforme.  The space for 
"other significant conditions contributing to death" was  
left blank.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for PTSD, rated at 70 percent disabling; post-
operative residuals of a partial gastrectomy with a history 
of a duodenal ulcer, rated at 20 percent disabling; and for a 
left renal cyst with a history of renal calculi, rated at 10 
percent disabling.

In an October 1992 private medical statement, Dr. Chastain 
indicated that the veteran had been under his care at Bonne 
Terre Hospital during April 1992.  He reported that during 
the course of that hospitalization for a glioblastoma 
multiforme, the veteran also received treatment for peptic 
ulcers in the form of intravenous Zantac.  Dr. Chastain 
indicated that this had been given due to the veteran's past 
history of ulcer disease and the vomiting which caused that 
hospitalization.

Dr. Chastain, in a January 1998 statement, indicated that 
during the veteran's April 1992 hospitalization, he had a 
three and one half-year history of a glioblastoma multiforme.  
The veteran was reported to have had a past history of severe 
peptic ulcer disease, which had been treated with a total 
gastrectomy and a vagotomy.  Dr. Chastain indicated that the 
question at hand was whether the veteran's peptic ulcer 
disease contributed to his death.  In regard to this 
question, Dr. Chastain reported that the veteran had been 
vomiting intractably for a week prior to his hospitalization.  
The veteran was noted to have been on large doses of 
corticosteroids to control cerebral swelling and pressure 
from his brain tumor and seizure medication.  It was reported 
that none of those had been retained during the veteran's 
week of vomiting.  Upon admission the veteran was started on 
intravenous fluids and corticosteroids.  There was some 
initial improvement suggesting that had he been able to 
retain the cortisone medications prior to the hospitalization 
his health "might" have been maintained in a better 
condition and death postponed.  Since the veteran had no 
stomach when the vomiting started, his body was reported to 
not be able to absorb any medications.  Dr. Chastain opined 
that had he not had a total gastrectomy because of his ulcer 
disease, more corticosteroids "could" have been absorbed, 
intracranial pressure reduced, and death postponed.  He 
therefore found that it was reasonable to conclude that the 
veteran's peptic ulcer disease contributing to the terminal 
event, accelerating the progression of his disease and making 
his death more immediate.  He concluded that death was 
inevitable, but could have been postponed if he had an intact 
gastrointestinal system.

In May 1998, a VA oncologist, upon review of all the medical 
records, indicated that he did not feel that the veteran's 
history of peptic ulcer disease had any effect on the natural 
history of his glioblastoma multiforme which was reported to 
be ultimately responsible for his death.  In the oncologist's 
opinion, the veteran's history of peptic ulcer disease did 
not influence or accelerate his death due to the malignant 
brain tumor (glioblastoma multiforme).  Additionally, he felt 
that the veteran's death from his brain cancer was clearly 
anticipated irrespective of any potential coexisting peptic 
ulcer disease.  In support of these opinions, he noted that 
it was clearly documented in the veteran's medical records 
that he had a terminal brain tumor.  He stated that the Armed 
Forces Institute of Pathology felt the veteran's tumor was a 
glioblastoma multiforme although other pathologists felt it 
was an anaplastic astrocytoma.  The VA examiner stated that 
it should be noted that both of these brain tumors are highly 
malignant brain cancers with very poor prognoses, and 
anaplastic astrocytomas frequently show transformation to 
glioblastoma multiforme.  The bulk of the clinical and 
pathologic data, he noted, indicated that the veteran had a 
glioblastoma multiforme.  With neurosurgery in November 1988 
and post operative radiation therapy, the VA physician stated 
the veteran actually outlived his life expectancy since a 
survival time of less than two years was typical for most 
patients with glioblastoma multiforme (patients with 
anaplastic astrocytomas were noted to usually die within two 
to three years).

The oncologist observed that in October 1991, a recurrent 
brain tumor was documented and, in early 1992, the veteran 
developed signs of progressive disease with symptoms and 
signs of increased intracranial pressure due to edema caused 
by the recurrent glioblastoma multiforme.  Computed 
tomography scans undertaken in February and April 1992 were 
reported to have shown a large left frontal lobe mass and 
surrounding edema.  There was noted to be significant mass 
effect with a midline shift to the right.  His symptoms were 
reported to include his intermittent vomiting which could be 
attributed to this large, recurrent brain tumor with 
surrounding swelling/edema.  He indicated that glucocorticoid 
steroids (in this case Dexamethasone or Decadron) can 
temporarily help to reduce the cerebral edema associated with 
brain tumors.  The oncologist stated that the use of steroids 
for the reduction of edema caused by brain tumors was 
palliative.  He indicated that they helped to relieve 
symptoms but did not prolong life.  In this respect, the 
oncologist noted that the veteran began to have some initial 
improvement when he took Decadron, indicating that the 
steroid was absorbed and had the desired effect.  Further, he 
reported that the evidence that the Decadron was absorbed was 
the fact that the veteran developed a Cushingoid appearance, 
a common side effect of steroid use.  

The veteran, although he continued to take steroids, was 
noted to have again developed vomiting, a symptom indicating 
the likelihood of further increased intracranial pressure.  
Specifically, it was noted that the Decadron was no longer 
working and it was extremely unlikely that it would have had 
an effect at that point even if it had been administered 
intravenously.  He indicated that Dr. Chastain, who cared for 
the veteran at the time of his death, reported that 
intravenous fluid and steroid administration resulted in 
improvement "transiently and minimally."  The oncologist 
indicated that he was not sure if the improvement was 
significant, and that it was likely a transient response to 
rehydration rather than to IV steroids.  In his opinion, the 
veteran was refractory to glucocorticoid steroids and his 
cause of death was clearly due to his brain tumor.  The 
oncologist pointed out that although Dr. Chastain 
administered Zantac, at the time of the veteran's death, 
there was no documentation or evidence that he had active 
peptic ulcer disease and certainly no documentation, or even 
suggestion, at the time of his death, that the history of 
peptic ulcer disease in any way had an effect on his 
prognosis.

The oncologist stated that Dr. Chastain, in his January 1998 
statement, indicated that if the veteran had a total 
gastrectomy more of the Decadron would have been absorbed and 
therefore death postponed.  The oncologist pointed out, 
however, that all of the records showed that the veteran had 
a partial gastrectomy, not a total gastrectomy.  Furthermore, 
he reported that all of the glucocorticoid steroids were 
rapidly and efficiently absorbed in the gastrointestinal 
tract, mainly in the small intestine.  He did not feel that 
the partial gastrectomy had any effect on the amount of 
Decadron absorbed by the veteran.  The oncologist observed 
that Dr. Chastain himself indicated that the veteran 
initially responded to Decadron, indicating absorption of 
this steroid medication.  He pointed out that Dr. Chastain 
documented the veteran's Cushingoid appearance, again proving 
that Decadron was absorbed.  In the oncologist's opinion, the 
veteran received an adequate dose of Decadron, and adequate 
amounts of steroid were absorbed by the gastrointestinal 
tract resulting in initial improvement.  The veteran's 
symptoms, however, progressed due to the relentless growth of 
his brain tumor and he no longer responded to Decadron, and 
because of this he expired.  The oncologist opined that even 
a complete "stomach" would not have changed the natural 
history of the veteran's unfortunate, highly malignant brain 
tumor.  Finally, the oncologist concluded that the veteran's 
prognosis was so poor from his glioblastoma multiforme that 
death was inevitable from this cancer irrespective of any 
previous peptic ulcer disease.      

Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed. 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If 
a condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.  Further, 
certain chronic diseases, including brain tumors, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service-connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused death or contributed substantially or 
materially to cause death.  For a service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.
 
In the present case, the appellant maintains that the 
veteran's service-connected disabilities, in particular PTSD, 
and the medications required for same, caused a digestive 
tract disability (duodenal ulcer) which contributed or 
hastened the cause of death from a glioblastoma multiforme.  
Further, the appellant indicates that the death certificate 
lists peptic ulcer disease as a significant contributing 
factor in the veteran's cause of death.   In support of this 
claim, as indicated above, private medical statements were 
submitted by C.W. Chastain, M.D.  In his January 1998 medical 
statement, Dr. Chastain opined that had the veteran not had a 
total gastrectomy, more corticosteroids could have been 
absorbed, intracranial pressure reduced and death postponed.  
He found that it was reasonable to conclude that the 
veteran's peptic ulcer disease contributing to the terminal 
event, accelerating the progression of his disease and making 
his death more immediate.  He concluded that death was 
inevitable, but could have been postponed if the veteran had 
an intact gastrointestinal system.

Dr. Chastain's statement is sufficient to ground the 
appellant's claim.  The probative value of his statement 
must, however, be weighed against all the relevant evidence 
of record.  In this respect, while the official death 
certificate reported that the veteran's death was caused by a 
glioblastoma multiforme, no contributory causes were 
officially listed.  In contrast, the unofficial death 
certificate submitted by the appellant lists "acute peptic 
ulcer disease" and "chronic peptic ulcer disease" as 
conditions contributing to death.  Because official state 
records have a higher degree of trustworthiness than 
unofficial records, see generally Federal Rules of Evidence, 
Rule 803, the Board concludes that the official cause of 
death did not include any contributory cause.

Secondly, the Board finds that in light of the oncologist's 
thorough review of all of the evidence of record, to include 
the veteran's claims files; the supportive premises for his 
opinion; and his specialized expertise in oncology in 
comparison to Dr. Chastain's expertise in family medicine, 
that the oncologist's opinions are of greater probative 
value.  In this respect, it is evident that Dr. Chastain did 
not review the entire claim file as illustrated by his belief 
that the veteran had undergone a total gastrectomy when in 
reality he had only undergone a partial gastrectomy.  
Moreover, contrary to Dr. Chastain's premise the veteran was 
unable to absorb corticosteroids, the record shows that six 
months prior to his death the veteran was started on 
corticosteroids resulting in an initial "amazing response" 
in terms of activity and mental clarity. 

Additionally, Dr. Chastain also claimed that the vomiting at 
the time of his death was due to the veteran's ulcer disease.  
However, the oncologist on review of the terminal hospital 
records, indicated that the veteran's intermittent vomiting 
could be attributed to his large, recurrent brain tumor with 
surrounding swelling/edema.  The oncologist pointed out that 
although Dr. Chastain administered Zantac at the time of the 
veteran's death, there was no documentation or evidence that 
he had active peptic ulcer disease and certainly no 
documentation, or even suggestion, at the time of his death, 
that the history of peptic ulcer disease in any way had an 
effect on his prognosis.  

Finally, although Dr. Chastain reported that peptic ulcer 
disease hastened the veteran's cause of death the oncologist 
concluded that death from brain cancer was clearly 
anticipated irrespective of any potential coexisting peptic 
ulcer disease.  The oncologist noted that it was clearly 
documented in the medical records that the veteran had a 
terminal brain tumor whether in the form of anaplastic 
astrocytomas or glioblastoma multiforme; and that with 
neurosurgery in November 1988 and post operative radiation 
therapy, the veteran actually outlived his life expectancy.  
Accordingly, as the veteran's cancer by its very nature was 
so overwhelming that eventual death was anticipated 
irrespective of coexisting conditions; as his ulcer disease 
was not of such severity as to have a material influence in 
accelerating death; as ulcer disease did not affect a vital 
organ; and as ulcer disease was not itself of a progressive 
or debilitating nature, the Board must conclude that Dr. 
Chastain's opinion concerning the impact of the veteran's 
ulcer disease is outweighed by the opinion provided by the 
oncologist.  38 C.F.R. § 3.312.

Therefore, the preponderance of the evidence is against 
finding that the veteran's glioblastoma multiforme originated 
in service; within the one year of separation from active 
duty; or that a service connected disorder caused or 
contributed substantially and materially to the cause of 
death.  Hence, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.

In reaching this decision the Board considered the argument 
that the veteran's glioblastoma multiforme is related to his 
service in Vietnam.  Glioblastoma multiforme, however, is not 
a presumptive disease related to herbicide exposure listed at 
38 C.F.R. § 3.309(e) (1998).  Hence, the appellant is not 
entitled to any presumption that the cause of death is 
etiologically related to any claimed exposure to herbicide 
agents used in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

